Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on April 11, 2022. Claims 1-15 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(Previous Rejection – Withdrawn) Claims 1-8 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
This rejection is withdrawn in view of the amendments filed on April 11, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 10-11 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020).
This rejection is withdrawn in view of the amendment filed on April 11, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection – Maintained) Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020), in view of Farina et al. (JOURNAL OF VIROLOGY, Dec. 2001, Vol. 75, No. 23, p. 11603–11613).
Claims 1-5 are directed to a method of treating chronic hepatitis B infection (CHB) in a human, comprising the steps of: 
a) administering to the human a first composition comprising a replication-defective chimpanzee adenoviral (ChAd) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc); 
b) administering to the human a second composition comprising a Modified Vaccinia Virus Ankara (MVA) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc); and 
c) administering to the human a third composition comprising a recombinant hepatitis B surface antigen (HBs), a recombinant hepatitis B virus core antigen (HBc) and an adjuvant.
Claim 6 is directed to a method of treating chronic hepatitis B infection (CHB) in a human, comprising the steps of:
a) administering to the human i) a first composition comprising a replication- defective chimpanzee adenoviral (ChAd) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc) and, concomitantly, ii) a third composition comprising a recombinant hepatitis B surface antigen (HBs), a recombinant hepatitis B virus core antigen (HBc) and an adjuvant; and 
b) administering to the human i) a second composition comprising a Modified Vaccinia Virus Ankara (MVA) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc) and, concomitantly, a third composition comprising a recombinant hepatitis B surface antigen (HBs), a recombinant hepatitis B virus core antigen (HBc) and an adjuvant.
Claims 7 and 9 are directed to a method of treating chronic hepatitis B infection (CHB) in a human with an immunogenic composition, the immunogenic composition including a combination comprising: 
a) a first composition comprising a replication-defective chimpanzee adenoviral (ChAd) vector comprising both a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc); 
b) a second composition comprising a Modified Vaccinia Virus Ankara (MVA) vector comprising both a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc); and 
c) a third composition comprising a recombinant hepatitis B surface antigen (HBs), recombinant hepatitis B virus core antigen (HBc) and an adjuvant,
wherein the method comprises administering the compositions sequentially or concomitantly to the human.
Martin teaches an invention relating to a composition comprising hepatitis B virus (HBV) component(s), and which may be either nucleic acid- or polypeptide-based as well as nucleic acid molecules and vectors encoding such HBV component(s). The invention also provides composition and kits of parts comprising such nucleic acid molecules, vectors, infectious viral particles or host cells and the therapeutic use thereof for preventing or treating HBV infections. See e.g. Abstract.
Martin teaches that the composition of the invention may be employed in methods for treating a variety of diseases and pathologic conditions, especially those caused by or associated with an HBV infection. As used therein, the term "treatment" or "treating" encompasses prophylaxis and/or therapy. It is especially useful for treating HBV chronic infection and/or liver lesions in HBV-infected patients including cirrhosis and liver cancer. See e.g. [0158].
Martin teaches that the method or use of the invention is carried out according to prime boost therapeutic modality which comprises sequential administrations of one or more priming composition(s) and one or more boosting composition(s). Typically, the priming and the boosting compositions use different vehicles which comprise or encode at least an antigenic domain in common. See e.g. [0164].
More specifically, Martin teaches that the immunogenic composition of the invention may comprise at least one polypeptide or a nucleic acid molecule encoding said at least one polypeptide, wherein said at least one polypeptide is selected from the group consisting of: (i) A polymerase moiety comprising at least 450 amino acid residues of a polymerase protein originating from a first HBV virus; (ii) A core moiety comprising at least 100 amino acid residues of a core protein originating from a second HBV virus; and (iii) An env moiety comprising one or more immunogenic domain(s) of 15 to 100 consecutive amino acid residues of a HBsAg protein originating from a third HBV virus; or any combination of said polymerase moiety, core moiety, env moiety, said nucleic acid molecule encoding said polymerase moiety, said nucleic acid molecule encoding said core moiety and/or said nucleic acid molecule encoding said env moiety. See e.g. claim 1.
Martin teaches that the nucleic acid molecule(s) of the invention can be inserted in any location of the adenoviral genome, with a specific preference for insertion in replacement of the E1 region. It/they may be positioned in sense or antisense orientation relative to the natural transcriptional direction of the region in question. Other suitable viral vectors in the context of the invention are derived from poxviruses. A poxviral vector may be obtained from any member of the poxviridae, in particular canarypox, fowlpox and vaccinia virus (preferred). Suitable vaccinia viruses include without limitation the Copenhagen strain, the Wyeth strain and the modified Ankara (MVA) strain. See e.g. [0115-0116].  Martin teaches that the invention also encompasses vectors (e.g. plasmid DNA) complexed to lipids or polymers to form particulate structures such as liposomes, lipoplexes or nanoparticles. See e.g. [0117]. Martin teaches that, of the vector for delivering the nucleotides, adenoviral vectors which have a number of well-documented advantages for gene transfer or for recombinant production are of particular interest. The adenoviral vectors for use in accordance with the invention can be derived from a variety of human or animal sources (e.g. canine, ovine, simian adenovirus, etc). In one embodiment, the adenoviral vector of the present invention is replication-defective. See e.g. [0113-0114].
Martin teaches that the HBV antigens included in the vaccine composition may be modified, e.g., by truncation, and that the truncation may encompass at least 10 amino acid residues and at most 40 amino acid residues normally present at the C-terminus of a native HBV core or within the C-terminal part (i.e. the portion encompassing the last 40 amino acid residues). See e.g. [0072]. It teaches that the composition of the invention may comprise one or more adjuvant(s) suitable for systemic or mucosal application in humans. Preferably, the adjuvant is capable of stimulating immunity to the composition of the invention, especially a T cell-mediated immunity e.g. through the toll-like receptors (TLR), such as TLR-7, TLR-8 and TLR-9. See e.g. [0153]. It teaches that representative examples of adjuvants that may be used in the invention included IFA, LPS or a derivative thereof and saponins such as QS-21. See e.g. [0154]. 
Accordingly, Martin teaches an invention relating to a method for treating a chronic HBV infection comprising administering in prime-boost regimen more than one immunogenic composition comprising vector(s) (including plasmids, adenoviral vector and vaccinia MVA vector) comprising polynucleotides encoding various HBV antigens suitable for inducing therapeutic immune responses, including HBc and HBs antigens, as claimed, and immunogenic composition which may comprise the same or different components (e.g. polypeptide antigens) as the immunogenic composition comprising vectors. However, Martin is silent on chimpanzee adenovirus. 
Farina teaches studies on a replication-defective vector based on a chimpanzee adenovirus, C68. It teaches that a replication-defective version of C68 was created by replacing the E1a and E1b genes with a minigene cassette; this vector was efficiently trans-complemented by the E1 region of human adenovirus type 5. C68 vector transduced a number of human and murine cell lines. This nonhuman adenoviral vector is sufficiently similar to human serotypes to allow growth in 293 cells and transduction of cells expressing the coxsackievirus and adenovirus receptor. As it is dissimilar in regions such as the hexon hypervariable domains, C68 vector avoids significant cross-neutralization by sera directed against human serotypes. See Abstract.
Farina teaches that the report describes the full sequence analysis of C68 and its development as a gene transfer vector or vaccine carrier. See page 11603, right column, para 1. It teaches constructions of the adenovirus vector expressing heterologous genes, such as GFP and alkaline phosphatase genes.  See e.g. page 11605, right column, and Fig. 3.  
Farina teaches that important to the utility of C68 vector in human trials is the absence of neutralizing antibody in the human population, and that in the study, a screen of 50 normal human subjects failed to detect any significant neutralizing antibodies (>1:10) using the same assay that showed neutralizing antibodies in >80% of chimpanzees. Furthermore, sera from mice immunized with multiple human adenovirus
serotypes, including adenovirus type 4, did not neutralize infection with C68. See e.g. page 11613, left column.
Teachings of Farina indicate that the C68-based chimpanzee adenovirus vector has advantages over the human adenoviruses, e.g. it is less likely to be neutralized by serum antibodies that are specific to human adenoviruses (which are often existent in human subjects who were previously infected by human adenoviruses).
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the chimpanzee-based replication-defective adenovirus vector into the studies of Martin to replace the adenovirus vector(s) used therein for advantages of the chimpanzee adenovirus vector taught in Farina. There is a reasonable expectation of success that the HBV antigens in Martin studies can be incorporated in the chimpanzee adenovirus vector of Farina based on the teachings of how the recombinant viral constructs are produced disclosed in Martin and Farina. 
Regarding the schedules/sequences for administering three different forms of vaccine compositions (adenovirus-based, MVA-based, and polypeptide-based) specified in the claims, Martin teaches the claimed three forms of HBV vaccine compositions, and teaches that vaccination can be carried out according to prime boost therapeutic modality which comprises administrations of one or more priming composition(s) and one or more boosting composition(s), and that the priming and the boosting compositions may use different vehicles which comprise or encode at least an antigenic domain in common. See e.g. [0164]. This teaching and others about possible prime-boost administration time schedules in Martin suggest that heterologous (mixed) primer-boost immunization regimen is known and routine at the time of invention. Therefore, one of ordinary skill in the art would have found it obvious to arrive at the claimed administration schedules/sequences through routine experimental optimization unless there is evidence that the claimed administration schedules/sequences produce unexpected results.
  
(Previous Rejection – Maintained) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020), in view of Farina et al. (JOURNAL OF VIROLOGY, Dec. 2001, Vol. 75, No. 23, p. 11603–11613), and further in view of Spencer et al. (PLoS ONE, 2014, 9(6): e100538).
Claim 8 is directed to a method of treating chronic hepatitis B infection (CHB) in a human with an immunogenic composition, the immunogenic composition comprising a replication-defective chimpanzee adenoviral (ChAd) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs), a nucleic acid encoding a hepatitis B virus core antigen (HBc) and a nucleic acid encoding the human invariant chain (hIi) fused to the HBc, wherein the method comprises administering the composition in a prime-boost regimen with at least one other immunogenic composition.
The specification defines the term human invariant chain (hIi) as “[T]he human invariant chain (hli, also known as CD74 when expressed on the plasma membrane), is an evolutionarily conserved type II membrane protein which has several roles within the cell and throughout the immune system [Borghese, 2011].” See e.g. [0113].
Relevance of Martin and Farina is set forth above. However, they are silent on an HBc antigen fused with the human invariant chain (hIi).
Spencer teaches that the orthodox role of the invariant chain (CD74; Ii) is in antigen presentation to CD4+ T cells, but enhanced CD8+ T cells responses have been reported after vaccination with vectored viral vaccines encoding a fusion of Ii to the antigen of interest. In the study the authors assessed whether fusion of the malarial antigen, ME-TRAP, to Ii could increase the vaccine-induced CD8+ T cell response. Following single or heterologous prime-boost vaccination of mice with a recombinant chimpanzee adenovirus vector, ChAd63, or recombinant modified vaccinia virus Ankara (MVA), higher frequencies of antigen-specific CD4+ and CD8+ T cells were observed, with the largest increases observed following a ChAd63-MVA heterologous prime-boost regimen. Studies in non-human primates confirmed the ability of Ii-fusion to augment the T cell response, where a 4-fold increase was maintained up to 11 weeks after the MVA boost. Of the numerous different approaches explored to increase vectored vaccine induced immunogenicity over the years, fusion to the invariant chain showed a consistent enhancement in CD8+ T cell responses across different animal species and may therefore find application in the development of vaccines against human malaria and other diseases where high levels of cell-mediated immunity are required. See Abstract.
Accordingly, Spencer teaches the concept and practice of fusing the hli (CD74) to an antigen of an infectious disease agent that can help enhance stimulation antigen-specific CD8+ T cells.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Martin, Farina and Spencer to arrive at the invention as claimed. One would have been motivated to do so, e.g., to introduce the function of enhancing CD8+ T cell immune response to the fused target antigen (HBc).   

(New Rejection – Necessitated by Amendment) Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020).
Base claim 10, as amended, is directed to a method of treating or preventing chronic hepatitis B infection in a human with an immunogenic composition, where the immunogenic composition comprises: (i) a first composition comprising a first vector, the first vector comprising both a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc), and (ii) a second composition comprising a second vector different from the first vector, the second vector comprising both a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc), wherein the method comprises administering the compositions of (i) and (ii) serially in a prime-boost regimen with at least one other immunogenic composition. 
Claim 11 specifies that the immunogenic composition of claim 10 further comprises one or more recombinant HBV protein antigens.
As indicated in the rejections above, Martin teaches an invention relating to a method for treating a chronic HBV infection comprising administering in prime-boost regimen more than one immunogenic composition comprising vector(s) (including plasmids, adenoviral vector and vaccinia MVA vector) comprising polynucleotides encoding various HBV antigens suitable for inducing therapeutic immune responses, including HBc and HBs antigens, as claimed, and immunogenic composition which may comprise the same or different components (e.g. polypeptide antigens) as the immunogenic composition comprising vectors. However, even though Martin teaches that the invented vaccination method may comprise prime-boost administration of different vectors comprising nucleotide sequences encoding different HBV antigens, including the HBs and HBc, it is ambiguous and fails short in a specific recitation of the claimed prime boost method.  
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to arrive at the invention as claimed based on the teachings of Martin. E.g., one would have been motivated to design a prime-boost immunization regimen using different vectors disclosed in Martin (e.g. vectors in forms of plasmid, adenovirus and vaccinia virus etc.) to test efficacy of heterologous prime-boost strategies which are suggested in Martin (see e.g. [0164]); one would also have been motivated to include nucleotide sequences encoding both HBs and HBc antigens in each one of the vectors used in the heterologous prime-boost strategy to reduce the total number of different delivery vectors to be produced and used in the immunization.
Regarding claim 11, Martin teaches that vector-based immunizations may be combined with polypeptide-based immunizations (see discussions above). One would have found it obvious to combine one or more recombinant HBV antigens with the heterologous prime-boost immunization strategy as claimed based on the teachings of Martin. 

(Previous Rejection – Maintained) Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020), in view of Leroux-Roels et al. (Vaccine, 2015, 33(8): 1084-1091).
Claims 12-14 are drawn to a method of treating chronic hepatitis B infection (CHB) in a human with an immunogenic composition, the immunogenic composition comprising a recombinant hepatitis B surface antigen (HBs), a C-terminal truncated recombinant hepatitis B virus core antigen (HBc) and an adjuvant containing MPL and QS-21, wherein the method comprises administering administration of the composition in a prime-boost regimen with at least one other immunogenic composition. Claim 15 specifies that the method of claim 12 further comprises one or more vectors encoding one or more HBV protein antigens.
Relevance of Martin is set forth in the 102 rejection above. However, even though it teaches that various adjuvants may be used in the invention, it is silent on the inclusion of MPL.
Leroux-Roels teaches that recombinant hepatitis B surface antigen (HBsAg) was used as a model antigen to evaluate persistence of cellular and humoral immune responses when formulated with three different Adjuvant Systems containing 3-O-desacyl-4’-monophosphoryl lipid A (MPL) and QS-21, in an oil-in-water emulsion (AS02B and AS02V), or with liposomes (AS01B). It teaches that the MPL/QS-21/HBsAg vaccine formulations induced persistent immune responses up to 4 years after first vaccination. These Adjuvant Systems offer potential for combination with recombinant, synthetic or highly purified subunit vaccines, particularly for vaccination against challenging diseases, or in specific populations, although additional studies are needed. See e.g. Abstract. Accordingly, teachings of Leroux-Roels indicate that MPL/QS-21 adjuvants have apparent advantages when used with HBV vaccines.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the MPL/QS-21 adjuvants of Leroux-Roels into the studies of Martin for evaluations of efficacies. One would have been motivated to do so because of the apparent advantages of these adjuvants disclosed in Leroux-Roels.   
Regarding claims 13-14, since Martin teaches that an immunogenic composition may comprise HBc and HBs antigens, there must be a ratio between these two antigens. One of ordinary skill in the art at the time of invention would have been able to arrive at a specific ratio that produces proper immunological effects through routine experimental optimization unless there is evidence that the claimed ratios produce unexpected results. 
Response to Applicant’s arguments
Applicant’s arguments filed on April 11, 2022 have been fully considered. Arguments regarding withdrawn rejection(s) are moot. Applicant’s arguments relevant to the current rejections are addressed as follows.
To the 103 rejection of claims 1-7 and 9 over Martin and Farina, Applicant argues that Martin does not teach or suggest each of the claimed features of the amended claims, specifically, an immunogenic composition comprising three compositions – two different vector based compositions (a first ChAd vector with insert encoding an HBs and an HBc antigen and a second composition including an MVA vector with insert encoding an HBs and an HBc antigen) and a third polypeptide composition comprising HBs and HBc antigens with adjuvant), and that Martin does not disclose a specific order of administration of the two different vector based and compositions and the polypeptide composition. Applicant argues that Martin refers generally to prime boost but does not teach or suggest concomitant administration of two of the three compositions (i.e. administration of the first and third compositions and/or administration of the second and third compositions) as part of a prime boost administration protocol. 
Applicant argues that Martin provides no motivation to arrive at the claimed subject matter. Applicant argues that while Martin generally disclose immunogenic compositions, the Office has not provided a motivation to select and combine various elements in Martin to arrive at the claimed immunogenic composition. Applicant argues that the Office has not set forth a motivation to select, modify and combine elements disclosed by Martin to arrive at a specific administration method in terms of a number/order of administration steps for the three compositions. Applicant argues that that Farina discloses ChAd adenoviruses, but it does not cure the deficiencies of Martin.
Applicant’s arguments are not persuasive. Martin teaches that the disclosed invention can be carried out according to prime boost therapeutic modality which comprises sequential administrations of one or more priming composition(s) and one or more boosting composition(s) and that the priming and the boosting compositions may use different vehicles which comprise or encode at least an antigenic domain in common. See e.g. [0164]. Here, by stating that prime and boost immunization may each comprise one or more compositions, Martin suggests that any combination of disclosed immunogenic compositions may be envisaged and tested, including the disclosed vector-based immunogenic compositions (which include adenovirus-vector-based and MVA-vector-based immunogenic composition and polypeptide compositions). 
As to the argument about concomitant administration of the HBs/HBc polypeptide-based compositions and the viral vector-based compositions recited in claims 6 and 7, it is noted that the claims do not require that the polypeptide(s) must be combined with the vector-based immunogenic compositions. Martin particularly teaches that the different modalities of vaccine agents may be administered on various schedules: said plurality of active agents is provided in the form of separate polypeptides or separate vectors and administration of each of the active agents can take place simultaneously (at the same time) or separately (one following the other(s) after a certain time interval), by the same route or different routes of administration and at the same site (or close vicinity) or different sites and using the same dose or different doses. See e.g. [0167]. Accordingly, one of ordinary skill in the art would have found it obvious to test the different possible administration strategies and arrive at the invention as claimed in route experimental optimization, unless there is evidence that the invention as claimed produces unexpected results.
As to Applicant’s arguments that Martin does not provide a motivation to modify the its teachings to arrive at the invention as claimed, it is not required that the cited references must teach or suggest combination of prior arts as long as there is a rationale to support a conclusion of obviousness. A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)). See MPEP § 2143.01.
Here, since Martin teaches all the different immunogenic compositions of the claimed invention and that these compositions can be combined in various kinds of prime-boost regimens, one of skill in the art would have motivated to test different potential combinations by routine experimentation to obtain optimal immunization strategies.  

To the 103 rejection of claim 8 over Martin, Farina and Spencer, and the rejection of claims 12-15 over Martin and Leroux-Roels, Applicant argues that Spencer and Leroux-Roels do not cure the deficiencies of Martin and Farina (for claim 8) or Martin (for claims 12-15), and therefore, a prima facie case of obviousness has not been established.
Applicant’s arguments are not persuasive for the same reasons as set up above.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648